Citation Nr: 0126840	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely and adequate substantive appeal was filed 
with a March 1999 rating decision which assigned an initial 
10 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2000 decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which found that the veteran had not perfected a timely 
appeal with a March 1999 rating decision assigning an initial 
10 percent rating for PTSD.  In January 2001, he testified at 
an RO hearing in connection with his appeal, and in August 
2001, he testified at a travel Board hearing at the RO.  


FINDINGS OF FACT

1.  In March 1999, the RO granted service connection for PTSD 
and assigned an initial 10 percent rating, effective in 
January 1994; the veteran was duly notified of the decision 
and his procedural and appellate rights by letter on March 
23, 1999.  

2.  In May 1999, he submitted a Notice of Disagreement with 
the RO decision and in September 1999, the RO issued a 
Statement of the Case.  

3.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the one-year appeal 
period following notification of the rating decision being 
appealed, which could be interpreted as a substantive appeal.


CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal with a March 1999 rating decision assigning an initial 
10 percent rating for PTSD; thus, the Board has no 
jurisdiction to consider an appeal stemming from that RO 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

On review of the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
VCAA.  He has been repeatedly notified of the evidence needed 
to substantiate his claim, via rating decision and two 
Statements of the Case.  He has also provided testimony at 
two personal hearings.  Additionally, given the facts of this 
case, the Board finds that no reasonable possibility exists 
that any further assistance to him would aid in 
substantiating his claim.  

Thus, there no useful purpose would be served in remanding 
this matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

I.  Factual Background

By March 1999 decision, the RO granted service connection for 
PTSD, effective in January 1994, and assigned it an initial 
10 percent rating.  The veteran was notified of the decision, 
as well as his procedural and appellate rights by letter 
dated March 23, 1999.  In May 1999, he submitted a Notice of 
Disagreement with the RO decision to assign an initial 10 
percent rating for PTSD, arguing that the severity of his 
PTSD warranted a higher disability rating.  

Thereafter, by July 1999 rating decision, the RO increased 
the initial rating for the veteran's PTSD to 50 percent, 
effective in January 1994.  A Statement of the Case 
addressing the issue of entitlement to a rating in excess of 
50 percent for PTSD was issued the veteran on September 28, 
1999.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant filed a Notice of Disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  He 
was also provided with a VA Form 9 with which to timely 
perfect his appeal.  

In November 1999, the RO received a completed VA Form 21-
686c, Declaration of Status of Dependents, from the veteran, 
as well as copies of his children's birth certificates.  In 
December 1999, the RO notified the veteran that the amount of 
his monthly benefits had increased to reflect the addition of 
his dependents.  

On June 22, 2000, the veteran submitted a letter in which he 
indicated that he wished to appeal "the decision on my 
claim."  Specifically, he alleged that he was unable to work 
and felt entitled to a 100 percent schedular rating for PTSD.  
Attached to the letter was an envelope bearing a postmark 
June 21, 2000.  

In August 2000, the RO advised the veteran that his June 2000 
letter could not be accepted as a timely substantive appeal 
of the March 1999 rating decision.  It was explained that a 
Notice of Disagreement with that rating decision had been 
received in May 1999 and that a Statement of the Case had 
been issued in September 1999.  He was advised that he had 
until March 23, 2000 to submit a substantive appeal.  Since 
he had not done so within the applicable time period, that 
decision became final.  

The veteran appealed the RO determination, claiming that 
because he had filed his VA Form 9 within a year of the date 
of the Statement of the Case, his appeal should be considered 
timely.  In support of his claim, he submitted a copy of the 
instructions he had been provided with the September 28, 1999 
Statement of the Case.  Those instructions, which were 
printed on the VA Form 9, provided as follows:

HOW LONG DO I HAVE TO COMPLETE THIS FORM 
AND FILE IT?  Under current law, there 
are three different ways to calculate how 
much time you have to complete and file 
this form.  The one that applies to you 
is the one that gives you the most time.  

(a) You have one year from the day your 
local VA office mailed you the notice of 
the decision you are appealing.  

(b) You have 60 days from the day that 
your local VA office mailed you the SOC.  

(c) Your local VA office may have sent 
you an update to the SOC called a 
"Supplemental Statement of the Case" 
(SSOC).  Under an opinion by VA's General 
Counsel, if that SSOC discusses evidence 
in your case that VA received within the 
one-year period described in paragraph 
[a], and you have not already filed this 
form, then you have at least 60 days from 
the time your local VA office mailed you 
the SSOC to file it even though the one-
year period has already expired.

The veteran indicated that he had filed his substantive 
appeal on June 22, 2000, within one year of the September 28, 
2000 Statement of the Case.  Thus, he argued that his appeal 
should be considered timely.

In January 2001, the veteran testified at a hearing at the RO 
at which he indicated that he wished to "clear up" some of 
the facts of his case.  Particularly, the veteran claimed 
that, contrary to his prior assertions, he had actually filed 
his substantive appeal in November 16, 1999, at the same time 
he submitted his Declaration of Status of Dependents.  He 
further claimed that he then called the RO four or five days 
later and was advised by an individual, whose name he could 
not remember, that VA had all the paperwork they needed "for 
my appeal of the 50 percent."  When he didn't hear anything 
further from VA, the veteran claimed that he sent a letter in 
June 2000 stating that he wanted to appeal.  

At his August 2001 travel Board hearing, the veteran repeated 
his most recent version of the events regarding when he 
claimed he submitted his substantive appeal.  In support of 
his assertions, he submitted a photocopy of the domestic 
return receipt card, PS Form 3811, verifying that on November 
16, 1999, mail was delivered to VA.  The bottom of this form 
bears a handwritten notation "VA 9 & 21-686c."  At that 
hearing, the undersigned had the opportunity to examine the 
original version of the PS Form 3811 in question, and 
observed at that time that the handwriting on the bottom of 
the form appeared qualitatively different (and in a different 
color of ink) from that written on the remainder of the form.  

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2001).  Any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 C.F.R. § 
20.202.

A Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (2001).  Where a Statement of 
the Case addresses several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2001).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

III.  Analysis

As noted above, by March 1999 rating decision, the RO 
assigned an initial 10 percent rating for PTSD.  The veteran 
was duly notified of the decision, and of his procedural and 
appellate rights, by letter dated later that month.  In May 
1999, he submitted a Notice of Disagreement with this 
decision, claiming that he was entitled to a higher 
disability rating.  

In September 1999, the RO increased the initial rating for 
his PTSD to 50 percent and issued a Statement of the Case 
addressing the issue of entitlement to a rating in excess of 
50 percent for PTSD.  The veteran was also provided a VA Form 
9 on which to perfect his appeal.  In addition, he was again 
notified of his procedural and appellate rights, indicating 
that in order to complete his appeal, he must file a 
substantive appeal within 60 days or within the remainder, if 
any, of the one-year period from the date of notification of 
the action he was appealing.  These facts are not in dispute.  

In November 1999, the RO received a completed VA Form 21-
686c, Declaration of Status of Dependents, from the veteran, 
as well as copies of his children's birth certificates.  No 
other documents were received from the veteran, including a 
VA Form 9.  Additionally, there is no objective indication of 
record that either the veteran or his representative 
submitted any written statement during the remainder of the 
appellate period (the one-year period following notification 
of the March 1999 rating decision being appealed), which 
could be interpreted as a substantive appeal on the issue of 
entitlement to an increased rating for PTSD.  Rather, the 
record indicates that it was not until June 2000 that the 
veteran submitted a letter in which he indicated that he 
wished to appeal the March 1999 decision on his claim.  It is 
noted that he did not mention in that letter that he had 
previously submitted a VA Form 9, as he now claims.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the March 1999 rating decision; thus, the Board 
has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993) (if there is a failure to comply with 
the law or regulations, it is incumbent on the Board to 
reject the application for review on appeal).

In reaching this determination, the Board has considered the 
veteran's recent allegations to the effect that he included a 
completed VA Form 9 when he submitted his Declaration of 
Dependents in November 1999.  As noted, however, there is 
absolutely no objective, credible evidence of record that the 
veteran submitted a VA Form 9 in November 1999.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
The Board has considered the postal return receipt (PS Form 
3811) submitted by the veteran, but finds that in examining 
the original version supplied at the August 2001 hearing that 
it was obviously altered at some point.  Moreover, the Board 
finds that the veteran's testimony to the effect that he 
included a VA Form 9 in his November 1999 submission to the 
RO to be wholly lacking in credibility.  These conclusions 
are strengthened by the fact that the veteran did not mention 
submitting a VA Form 9 at the time he submitted his June 2000 
letter to the RO, nor did he mention submitting the VA Form 9 
in his August 2000 Notice of Disagreement or in his October 
2000 substantive appeal.  

Thus, the Board presumes that had the veteran actually sent 
in a completed VA Form 9 in November 1999, RO personnel would 
have associated it with the claims folder at the same time as 
the Declaration of Status of Dependents.  Since no such 
document exists, the Board finds that the veteran did not 
submit it.  Thus, as the veteran did not submit a timely or 
adequate substantive appeal with the March 1999 rating 
decision, the Board has no jurisdiction over any matter 
stemming from that decision.  See 38 U.S.C.A. §§ 7105, 7108.


	(CONTINUED ON NEXT PAGE)


ORDER

The veteran did not submit a timely and adequate substantive 
appeal with a March 1999 rating decision which assigned an 
initial 10 percent disability rating for PTSD; thus, the 
appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

